Citation Nr: 1035112	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-36 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder, to include as 
secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In September 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.  At the time of the 
hearing the Veteran's representative submitted copies of 
correspondence from three private physicians and several medical 
records, most of which appear to be duplicates of evidence 
already associated with the claims file.  The Veteran also 
provided a signed waiver of initial RO consideration of this 
evidence, and the Board will accept this additional material for 
inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) 
(2009).

The issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) has been raised 
by the record, but has not been recently adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action, though 
development of the TDIU claim should be deferred until the 
remanded claim is adjudicated. 

The issue of service connection for a back disorder, to include 
as secondary to a service-connected left knee disability, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

FINDINGS OF FACT

1.  An April 2000 rating decision, which denied service 
connection for a back condition, claimed as secondary to the left 
knee, is final.

2.  The evidence associated with the claims file subsequent to 
the April 2000 rating decision relates to an unestablished fact 
necessary to substantiate the claim for service connection for a 
back disorder, to include as secondary to a service-connected 
left knee disability, and raises a reasonable possibility of 
substantiating the claim.

CONCLUSION OF LAW

Evidence received since the final April 2000 determination 
wherein the RO denied the Veteran's claim for service connection 
for a back condition, claimed as secondary to the left knee, is 
new and material and the Veteran's claim for service connection 
for a back disorder, to include as secondary to a service-
connected left knee disability, is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of Appeals 
for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
favorable determination reached in this decision regarding the 
submission of new and material evidence to reopen the claim for 
service connection for a back disorder, to include as secondary 
to a service-connected left knee disability, the Board is 
satisfied that adequate development has taken place and that 
there is a sound evidentiary basis to reopen the claim for 
service connection without detriment to the due process rights of 
the Veteran. 

New and Material Evidence - Laws and Regulations

The Veteran seeks service connection for a back disorder, to 
include as secondary to a service-connected left knee disability.  
The RO previously considered and denied a claim for service 
connection for a back condition, claimed as secondary to the left 
knee, in an April 2000 rating decision.  The Veteran did not 
timely appeal this decision and, as such, it has become final.  
38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.302, 20.1103.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will 
undertake a de novo review of the new and material evidence 
issue.

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since the 
most recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  The VA may then proceed to the merits of 
the claim on the basis of all of the evidence of record.

Lower Back and Spine

The claim for service connection for a back condition, claimed as 
secondary to the left knee, was initially denied in a November 
1999 rating decision and then denied subsequently in the April 
2000 rating decision as there was no evidence of a current back 
disability or that the claimed back disorder was related to the 
Veteran's service-connected left knee disability.  The Veteran is 
currently service-connected for two left knee disabilities, 
including status post left knee arthroplasty (with a 20 percent 
disability rating) and degenerative arthritis of the left knee 
(with a 10 percent disability rating).  Before October 31, 2006 
and the filing of his claim to reopen, the Veteran's left knee 
service connection disorder was considered only one disability 
for compensation purposes. 

At the time of the April 2000 rating decision the evidence of 
record consisted of service treatment records; VA medical records 
dated from May 1988 to August 1999; private medical evidence, in 
particular from his physicians, J.H.McC., M.D., and M.A.S., M.D., 
dated from June 1989 to January 2000; a July 1989 inquiry from 
the Michigan Department of  Civil Service; a June 1993 notice 
from the Social Security Administration (SSA) that the Veteran 
was entitled to disability benefits beginning February 1992; a 
June 1995 SSA notice that the Veteran was no longer entitled to 
disability benefits after August 1995; reports of VA examinations 
dated in May 1988, August 1989, December 1990, April 1992, April 
1993, April 1996, September 1997, April 1998, and April 2000; and 
transcripts of hearings before Decision Review Officers at the RO 
in November 1990 and December 1999.  Most of this additional 
evidence pertained to the Veteran's other claims for 
compensation.

Subsequently associated with the claims file after the April 2000 
rating decision were additional VA treatment records dated from 
April 2005 to July 2006; private medical evidence dated from 
October 2002 to March 2007 with some duplicate copies of 
previously submitted records and correspondence; a March 2007 
medical opinion from Dr. J.H.McC. that it was "impossible to 
determine" how much of the Veteran's back condition was related 
to falls caused by his left knee and how much was related to 
other injuries; a May 2007 medical opinion from E.K., M.D., an 
intern in a VA anesthesia pain clinic (and co-signed by A.A.E., 
M.D., a VA anesthesiology staff physician), to the effect that 
the Veteran's knee condition more likely than not caused the back 
problems that the Veteran was having; a January 2009 SSA notice 
that certain deductions were being made to the Veteran's monthly 
disability benefit check; reports of VA examinations conducted in 
August 2005, April 2006, April 2007, and October 2008, including 
the opinion of the latter examiner that the Veteran's back 
disorder was not related to service or to his left knee 
disability; the transcript of the Veteran's September 2009 Board 
hearing; and copies of written submissions from the Veteran and 
his representative.  Much of the additional evidence submitted 
subsequent to April 2000 pertained to the Veteran's other claims 
for compensation.

The evidence submitted subsequent to the April 2000 rating 
decision is new, in that it was not previously of record and is 
also material.  As noted above, the claim was initially denied as 
there was no evidence of a current disability or that the 
Veteran's back disorder was related to his service-connected left 
knee disability.  Subsequent to the final April 2000 decision, a 
March 2006 VA magnetic resonance imaging (MRI) scan of the lumbar 
spine showed multilevel degenerative changes and lumbar 
spondylosis.  Findings were noted as worse at the L5-S1 level 
with evidence of central disc protrusion at L5-S1 and probable 
impingement of bilateral S1 nerve roots.  The Veteran also 
underwent a VA examination in October 2008 that included a 
diagnosis of chronic lumbar strain without any neurological 
deficiency.  In addition, the May 2007 note by the VA intern (co-
signed by a senior doctor) provides a positive nexus opinion that 
the Veteran's back problems are more likely than not caused by 
his knee condition.  Presumed credible, the additional evidence 
received since the April 2000 rating decision reflects that the 
Veteran has been diagnosed with a back disability and that this 
disability is related to his service-connected left knee 
disability.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) 
(finding that "the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied").

Therefore, the evidence submitted since the final April 2000 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that the 
claim for service connection for a back disorder, to include as 
secondary to a service-connected left knee disability, is 
reopened.  


ORDER

New and material evidence having been submitted, the claim for 
service connection for a back disorder, to include as secondary 
to a service-connected left knee disability, is reopened.  To 
this extent and to this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

Having reopened the claim concerning service connection for a 
back disorder, to include as secondary to a service-connected 
left knee disability, the Board finds that further development is 
necessary.  Generally, in order to prevail on the issue of 
service connection on the merits, there must be medical evidence 
of (1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The law provides that secondary service connection 
shall be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. 
App. 439, 448 (en banc).  Establishing service connection on a 
secondary basis therefore requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.

The Veteran essentially contends that he should be granted 
service connection for a back disability because his back 
disorder is related to his service-connected left knee 
disabilities.  The Veteran is currently service-connected for two 
left knee disabilities, including status post left knee 
arthroplasty (with a 20 percent disability rating) and 
degenerative arthritis of the left knee (with a 10 percent 
disability rating).  The claims file contains conflicting 
evidence and opinion on the nature of the Veteran's back 
disorders and whether they were caused or aggravated by his left 
knee disabilities.

A June 2005 private medical record included the suggestion of the 
Veteran's private physician that he had at least degenerative 
disc disease of the lumbar spine.  According to the August 2005 
VA examination the Veteran had a normal lumbosacral spine, though 
an April 2006 VA mental examiner noted that the Veteran's chronic 
back pain began in 2002.  As noted above, a March 2006 MRI scan 
of the lumbar spine showed multilevel degenerative changes, 
including disc protrusion at L5-S1, lumbar spondylosis, and 
probable impingement of bilateral S1 nerve roots.  However, these 
findings apparently were overlooked or ignored by the October 
2008 VA examiner, who noted a diagnosis of chronic lumbar strain 
without any neurological deficiency.  Though the examiner wrote 
that he reviewed the claims file, he only noted previous 
lumbosacral X-ray studies that appeared to be within normal 
limits.  His October 2008 examination report failed to refer to 
any degenerative disc disease, spondylosis, or radiculopathy.  

The October 2008 VA examiner also opined that the Veteran's back 
disability did not have its onset during military service, nor 
was it related to, or caused by, a service-connected left knee 
disability.  However, the VA examiner failed to provide a 
rationale for this conclusion and, despite his review of the 
claims file, ignored or failed to comment on two contrary 2007 
medical opinions.  

As noted above, a March 2007 medical opinion from one of the 
Veteran's personal physicians, Dr. J.H.McC., noted that it was 
"impossible to determine" how much of the Veteran's back 
condition was related to falls caused by his left knee and how 
much of his back disorder was related to other injuries.  A May 
2007 medical opinion from two doctors at a VA pain clinic opined 
that the Veteran's knee condition more likely than not caused the 
Veteran's back problems.  The May 2007 VA pain clinic opinion 
also is conclusory and provides no rationale.  The March 2007 
private medical opinion did explain that the Veteran's left knee 
injury had left him with some weakness of the left knee that 
causes some people to fall periodically.  Dr. J.H.McC. observed 
that such falls can and sometimes do contribute to back 
conditions, but that the Veteran had other injuries to his lower 
back that might have caused the Veteran's back condition.  
However, Dr. J.H.McC.'s March 2007 opinion fails to state the 
nature of any current back disability.

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Therefore, this matter must be remanded for a new VA examination 
and opinion.  38 C.F.R. § 3.327.  Further development of the 
medical evidence is required to assist the Board to reconcile the 
apparently contradictory medical evidence and opinions.

The Board notes that the RO never sought the medical records 
associated with the Veteran's Social Security Administration 
(SSA) file.  At the time of the Board hearing, the record was 
left open for 60 days in order for the Veteran and his 
representative to obtain SSA records for the claims file.  
However, in October 2009 the RO received a signed statement from 
the Veteran requesting that the RO secure his records from the 
SSA.  A review of the claims file shows that this was not done.  
During his Board hearing, the Veteran had testified that he was 
currently in receipt of disability benefits from SSA for the 
second time in his life for problems associated with his service-
connected left knee.

As there is a reasonable possibility that SSA records could help 
the Veteran to substantiate his reopened secondary service 
connection claim, because he is claiming his back disorder was 
caused or aggravated by his service-connected left knee, the duty 
to assist requires VA to attempt to obtain these records.  See 
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that 
the legal standard for relevance requires VA to examine the 
information it has related to medical records and if there exists 
a reasonable possibility that the records could help the Veteran 
substantiate his claim for benefits, the duty to assist requires 
VA to obtain the records).

The Board notes that while SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  
Thus, the Board finds that the RO/AMC should try to obtain and 
associate with the claims file a copy of SSA's determinations on 
the Veteran's claim, as well as copies of all medical records 
underlying those determinations.

Finally, although the Veteran had VA compensation and pension 
evaluations, as recently as 2008, it appears that there may be 
some relevant VA clinical records since July 2006 that have not 
been associated with the record.  Therefore, on remand, the 
RO/AMC shall associate with the claims file any and all VA 
clinical  records concerning the Veteran's treatment or 
evaluation for back complaints since July 2006 that are not 
already of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the Veteran's latest claim for 
Social Security disability benefits as well 
as the medical records relied on concerning 
that claim.  If medical evidence utilized in 
processing such claims is not available, that 
fact should be documented by SSA and such 
notice entered in the claims folder.  

2.  The RO/AMC shall contact the Veteran and 
his representative and ask them to specify 
all private and VA medical care providers who 
treated him for any back disorder and whose 
records are not found within the claims file.  
Of particular interest are any outstanding VA 
clinical records of evaluation and/or 
treatment from the Detroit VAMC, from July 
2006 to the present.

3.  After the development requested above has 
been completed, the Veteran must be scheduled 
for a VA examination to identify each back 
disorder and to identify the etiology and 
onset of such disorder.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies and testing should be 
conducted.  All pertinent pathology should be 
noted in the examination report.

The examiner should identify each back 
disorder.  For each lumbar spine disorder, 
the examiner should provide an opinion as to 
etiology and approximate date of onset.  The 
examiner should indicate whether it is at 
least as likely as not (a 50 percent 
probability or more) that any diagnosed 
lumbar disorder is related to the Veteran's 
service-connected left knee disabilities, or 
is otherwise related to any event or incident 
in service.

The examiner should address and reconcile the 
varying determinations of record as to the 
etiology of the current back disorder, to 
include the March 2007 opinion of Dr. 
J.H.McC. that it was impossible to determine 
how much of the Veteran's back condition was 
related to falls caused by his left knee and 
how much of his back disorder was related to 
other injuries; the May 2007 opinion of two 
doctors at a VA pain clinic that the 
Veteran's knee condition more likely than not 
caused the Veteran's back problems; and the 
opinion of the October 2008 VA examiner that 
the Veteran's back disability did not have 
its onset during his military service, nor 
was it related to, or caused by, a service-
connected left knee disability.  In answering 
these questions, the examiner should address 
the history provided by the Veteran, service 
medical records, post-service medical 
records, and VA examination reports.  A clear 
rationale for all opinions would be helpful 
and a discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.

4.  Thereafter, the case should be reviewed 
by the RO/AMC on the basis of the additional 
evidence and the issue of entitlement for 
service connection for a back disorder, to 
include as secondary to a service-connected 
left knee disability, readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


